This matter comes before us on appeal from a judgment dismissing on exception of no cause of action the suit of plaintiffs against the Morgan's Louisiana  Texas Railroad 
Steamship Company. When the suit was filed below, there were two defendants, the other being Metropolitan Life Insurance Company. After the dismissal of the suit as to the railroad company, the matter proceeded to trial and evidence was taken in the claim of plaintiffs against Metropolitan Life Insurance Company et al.
Judgment was rendered in that matter in favor of defendant insurance company, and plaintiffs appealed.
They had previously appealed from the judgment dismissing on exception of no cause of action their suit against the railroad company and in this court the two cases were consolidated for the purpose of argument.
In the decision rendered by us today in the suit against the life insurance company we discussed the entire matter with reference to both defendants and, therefore, now only make reference to the other opinion.
For the reasons given, therefore, in Mary Peyton and Albertha Moore v. Metropolitan Life Insurance Co. et al., 148 So. 721, decided by us today, the judgment in favor of Morgan's Louisiana Texas Railroad  Steamship Company, is affirmed.
Affirmed.